Citation Nr: 0031374	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma other than cognitive disorder and mood disorder.  

2.  Entitlement to a rating in excess of 50 percent for 
cognitive disorder and mood disorder.  

3.  Entitlement to an increased rating for thoracic strain 
with degenerative changes of the thoracic spine, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, social worker and rehabilitation counselor


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
veteran testified at a hearing at the RO in November 1995.  
In November 1998, the veteran, a social worker and a 
rehabilitation counselor testified at a hearing before the 
undersigned Veterans Law Judge.  In March 1999, the Board 
remanded the case to the RO.  At that time, the issues on 
appeal included entitlement to service connection for 
residuals of head trauma with a concussion, entitlement to an 
increased rating for dysthymic disorder, rated as 10 percent 
disabling, entitlement to an increased rating for thoracic 
strain with degenerative changes of the thoracic spine, rated 
as 10 percent disabling, and entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  

While the case was in remand status, the RO granted service 
connection for cognitive disorder as a residual of head 
trauma and rated it with the veteran's service-connected 
dysthymia, assigning a 50 percent rating.  In addition, the 
RO granted a total rating based on unemployability due to 
service-connected disabilities, and that issue is no longer 
in appellate status.  As the veteran has not withdrawn her 
appeal concerning the mental disorder rating, it will be 
addressed by the Board in this decision.  

Additional service-connected disabilities include cervical 
strain and disc degeneration with soft tissue condition of 
the scapulothoracic area, rated as 20 percent disabling as 
well as the thoracic strain with degenerative changes, rated 
as 10 percent disabling.   At the time of the March 1999 
remand, the issues on appeal included entitlement to an 
increased rating for thoracic strain with degenerative 
changes.  In the remand, the Board noted that the veteran had 
argued that it was incorrect to rate the soft tissue 
condition of the scapulothoracic area with cervical strain 
and disc degeneration and contended that separate ratings 
should be assigned for disability of the cervical spine, for 
muscular disability in the area of the cervical spine, for 
disability of the thoracic spine and for muscular disability 
in the area of the thoracic spine, including soft tissue 
condition of the scapulothoracic area.  The Board referred 
the claims for separate ratings to the RO.  The RO did not 
address these claims explicitly while the case was in remand 
status.  As the veteran continues to make the same arguments, 
the Board again refers this matter to the RO.  


FINDINGS OF FACT

1.  The veteran's cognitive disorder and mood disorder are 
manifested primarily by difficulty processing complex 
information, organizing and prioritizing activities and 
recognizing and responding appropriately to social 
situations; she also experiences mood swings, along with 
anxiety and depression.  

2.  The veteran's service-connected thoracic spine disability 
is manifested primarily by mild degenerative changes of the 
thoracic spine; no functional impairment of the thoracic 
spine has been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
cognitive disorder and mood disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.126, 
4.130, Diagnostic Codes 9304, 9433 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
thoracic strain with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5291 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected thoracic strain with 
degenerative changes and her service-connected cognitive and 
mood disorders.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as noted 
below.  

Briefly, service medical records show that in March 1982, the 
veteran sustained multiple injuries in an automobile accident 
in which she was thrown through the windshield, but not 
completely out of the car.  She struck the steering wheel 
with her chest with a moderate amount of force and in 
addition sustained fractures of the left second metacarpal 
head and left lateral malleolus.  She underwent exploratory 
laparotomy with repair of liver lacerations.  Hospitalization 
lasted approximately three weeks followed by convalescent 
leave.  The veteran was discharged from service in June 1982.  

At a VA examination in October 1982, the veteran complained 
of neck and back pain with most of the pain between the 
shoulder blades and referred to the right shoulder.  On 
examination, there was tenderness to palpation over the T4 
and T5 area with no muscle spasm.  There was some tenderness 
in the right trapezius muscle with spasm.  Extension and 
lateral turning of the neck were normal, but flexion was 
limited to 25 percent of normal with pain.  X-rays of the 
cervical spine, thoracic spine and right shoulder were 
normal.  The clinical diagnosis was neck sprain, chronic.  

In the report of a February 1983 evaluation by Lester Cohn, 
M.D., the veteran reported that after the accident in service 
she had pain in the neck and dorsal spine.  She said the neck 
pain tended to get better, but she still had pain in the area 
of her right scapula.  Examination revealed pain and 
tenderness in this area.  At a January 1984 hearing at the 
RO, the veteran reported continuing neck and back pain since 
the in-service automobile accident.  

In a January 1984 rating decision, the RO granted service 
connection for chronic cervical and dorsal spine strain and 
assigned a 10 percent rating from the day following 
separation from service in June 1982.  Private and VA records 
show that in the mid and late 1980s the veteran complained of 
and received physical therapy for neck and upper back pain.  
In a decision dated in September 1991, the Board found that 
there was occasional spasm, pain, and tenderness in the 
cervicothoracic area with some limitation of motion of the of 
the cervical spine area, but found there was no particular 
impairment of the dorsal segment.  In that decision, the 
Board granted an increased rating, to 20 percent, for 
cervical and dorsal spine strain.  

At a VA physical therapy consultation in December 1993, the 
veteran complained of increasing pain in the right 
scapulothoracic area and lower cervical area on the right.  
On examination, the therapist identified latent and active 
trigger points in various muscles, and the assessment was 
chronic soft tissue condition of the right low cervical and 
right scapulothoracic areas.  At a VA general medical 
examination in December 1993, the examiner noted the 
veteran's complaints of increased pain in the right upper 
extremity, especially in the area of the scapulothoracic and 
lower cervical region on the right.  X-rays of the cervical 
spine reportedly showed normal vertebral body alignment, 
well-maintained disc spaces and a small spur off the anterior 
inferior corner of C5.  X-rays of the thoracic spine 
reportedly showed anterior osteophytes anteriorly on the 
dorsal spine.  Intervertebral disc spaces reportedly appeared 
fairly well preserved.  There was an incidental note of spina 
bifida occulta at T1.  After clinical examination, the 
diagnoses were radiographic findings of mild degenerative 
changes of the thoracic spine, clinical findings of reduced 
range of motion of the cervical spine and chronic soft tissue 
condition of the right lower cervical and right 
scapulothoracic area treated with physical therapy.  

In a rating decision dated in March 1994, the RO separated 
the conditions of the dorsal and cervical spine.  It 
indicated that the dorsal spine condition would be shown as 
thoracic spine strain with degenerative changes with a 10 
percent rating under Diagnostic Codes 5291-5010.  The RO also 
explained that it granted the cervical strain with soft 
tissue condition a 20 percent rating under Diagnostic Codes 
5290-5303.  In its April 1994 notice letter to the veteran, 
the RO stated that it had granted her claim for increase in 
the evaluation of her service-connected dorsal and cervical 
spine and in doing so had separated the two conditions, 
granting 20 percent for the cervical strain and 10 percent 
for the thoracic strain.  The RO enclosed a copy of the 
rating decision with its letter.  In her notice of 
disagreement, the veteran stated that she felt that the 
thoracic strain was much worse than 10 percent.  

VA and private physical therapy records show that during 1994 
the veteran complained of continuing pain in the right upper 
back and shoulder.  In August 1994, she described the pain as 
dull and constant, localized to the medial and inferior 
border of the scapula.  There was neither decrease in range 
of motion or strength.  She also reported occasional tingling 
of the right arm.  Examination revealed tender areas near the 
medial and inferior border of the right scapula.  

At a December 1994 VA examination for mental disorders, the 
veteran reported that over the years since service she had 
experienced more pain in her back and the pain was primarily 
related to certain activities, such as housework.  She 
reported she had become increasingly depressed and had been 
under psychiatric care for some time and was taking 
antidepressant medications.  The physician noted the veteran 
to be genuinely worried about her inability to look properly 
after her home and children and she was definitely dejected 
and quite tense as a result of her disappointments in life.  
There was no sign of psychotic manifestations.  The Axis I 
diagnosis was dysthymia, secondary type, related to the 
after-effects of an automobile accident in 1982, manifested 
by pain, inability to function properly, and prospect of 
further aggravation in the future.  

At a VA orthopedic examination in January 1995, the veteran 
stated that since the automobile accident in service she had 
pain localized to the right thoracic area along the vertebral 
border of the right scapula and inferiorly.  She said the 
pain would begin in one area and tended to spread out in a 
fan-like pattern with radiation upward toward the right 
shoulder, occasionally associated with numbness and tingling 
in her right arm.  She said the pain also radiated downward 
toward the iliac crest.  She said the pain was aggravated by 
repetitive type activities, such as reaching upward or 
lifting, or using her arm to wipe surfaces or to wash 
windows.  On examination, there was full range of motion of 
the cervical spine with complaints of pain on extension and 
rotation toward the right.  There was also full range of 
motion of the lumbar spine.  There was no structural 
abnormality of the spine, and there were no palpable 
deformities or indentations, nor was there muscle loss, along 
the paravertebral musculature.  There was no evidence of 
significant spasm.  There was an area of tenderness localized 
along the vertebral border of the scapula at its inferior 
angle that was tender to touch.  The physician stated that he 
reviewed July 1994 X-rays which showed the scapula as normal.  
He said that X-rays of the cervical spine revealed mild 
degenerative disc changes at C5-C6 while X-rays of the 
thoracic spine showed no evidence of any significant 
abnormality except for spina bifida occulta at T1.  After 
clinical examination, the impression was chronic right-sided 
thoracolumbar pain, probably secondary to a trigger point in 
an area of myofascial irritation.  The physician stated that 
neurologically, the veteran was totally intact and there were 
no other abnormalities discernible on examination from a 
musculoskeletal standpoint involving the spine.  

In a rating decision dated in March 1995, the RO granted 
service connection for dysthymia due to service-connected 
back condition and assigned a 10 percent disability rating.  
In the same rating decision, the RO confirmed a 20 percent 
rating under Diagnostic Codes 5290-5293 for cervical strain 
and disc degeneration with soft tissue condition of the 
scapulothoracic area.  The RO also confirmed the 10 percent 
rating under Diagnostic Code 5291 for the service-connected 
condition of the thoracic spine.  

At a hearing at the RO in November 1995, the veteran 
testified that she understood that the evaluation for her 
thoracic spine was at its maximum rating and could not go 
higher.  

VA outpatient records dated from December 1994 to August 1996 
show that the veteran continued to complain of pain in her 
right arm and muscles of her right upper back.  When seen in 
the orthopedic clinic in June 1995 for follow-up of arthritis 
and back pain, the veteran complained of chronic right 
parathoracic pain and tingling in the right arm.  The 
physician noted that work-up and electromyographic studies in 
the past had been negative.  Examination revealed a tender 
point in the area of the right parathoracic spine.  The 
physician's impression was some sort of fibromyalgia and he 
said it was not orthopedic.  The outpatient records show that 
the veteran reported symptomatic relief with trigger point 
injections she received in the VA pain management clinic.  

At a VA examination in October 1996, the veteran reported 
pain involving her right scapulothoracic region and 
paresthesia involving her right hand and numbness involving 
her ulnar three digits.  The physician noted the veteran had 
been evaluated with MRIs of the cervical spine and X-rays of 
the shoulder and thoracic region, but no distinct etiology 
had been found.  On examination, there was a full range of 
motion of the cervical spine, and there was no evidence of 
tenderness on direct palpation of the cervical spine.  There 
was no significant muscle atrophy involving the scapula 
region or the thoracic region.  There were point tenderness 
and complaint of increased pain on palpating the area along 
the rhomboids just medial to the inferior and medial border 
of the scapula, and there was limited motion of the right 
shoulder.  Lumbar range of motion and thoracic range of 
motion were within normal limits.  The physician stated that 
he interpreted January 1995 X-rays of the cervical, thoracic 
and lumbar spine regions as normal.  The impression after 
examination was persisting and chronic pain involving the 
right scapulothoracic region of undetermined etiology.  He 
said there was no evidence of scapulothoracic crepitance to 
suggest any scapulothoracic instability problem.  

VA outpatient records show that during 1997 the veteran 
continued to receive trigger point injections for complaints 
of right shoulder and upper back pain.  She underwent VA 
psychological testing in March 1997.  Tests included WAIS-R 
and selected tests of the Wechsler Memory Scale-R.  The 
impression was that the veteran appeared to be functioning in 
the average range of intelligence with generally intact 
cognitive abilities.  Some decrease in attention span and 
concentration abilities was noted, but it was a mild deficit.  
The psychologist stated that such mild problems were 
frequently noted in people with functional psychological 
impairments to include anxiety and depression.  He said that 
organic issues could be implicated as well, but if this was 
the case, the veteran's problems were extremely localized and 
did not seem to affect other general cognitive abilities of 
either a verbal or nonverbal nature.  

At a VA examination for mental disorders in July 1997, the 
veteran reported depressed moods irregularly, mostly on 
weekends or during rainy days.  She denied suicidal ideation, 
homicidal ideation or violent behavior.  She said she tended 
to feel overwhelmed a lot by life problems and sometimes had 
crying spells.  She said she was sometimes irritable, 
particularly if she had to do something she did not want to 
do.  She denied any problems with sleep.  By her account, she 
was not unduly suspicious or distrustful of others.  The 
veteran reported she was taking Wellbutrin and was in weekly 
counseling.  She stated that she had friends, spent time with 
others and was usually comfortable with other people.  The 
psychologist noted that the veteran was alert and fully 
oriented.  Her behavior was appropriate and her mood appeared 
to be normal.  She did not appear to be acutely anxious or 
depressed overtly.  She did not appear to be psychotic.  
Insight was partial.  Her memory was intact and concentration 
was adequate.  There was no clear evidence of a chronic 
anxiety disorder.  The psychologist noted the veteran 
currently had a diagnosis of depression and personality 
problems.  After examination, the Axis I diagnosis was 
dysthymia by history.  

The veteran submitted a revised treatment plan dated in 
October 1997 from Community Outreach to Vietnam Era Returnees 
(COVER) showing that her goals included continuing to 
establish improved behavioral mechanisms to better manage her 
current level of internal distress.  

In a letter dated in March 1998, Joseph J. David, M.D., 
stated he had seen the veteran for a single diagnostic 
psychiatric evaluation interview in February 1998.  Dr. David 
stated that the veteran's history appeared to begin with a 
motor vehicle accident she suffered in 1982.  He said his 
diagnostic assessment was that the veteran suffered from mood 
disorder secondary to cerebral contusion, presuming the later 
to be due to her closed head injury of 1982.  

In November 1998, the veteran submitted a written assessment 
prepared by Emily E. Olson, Certified Rehabilitative 
Counselor.  In her forwarding letter dated in November 1998, 
Ms. Olson stated it was her opinion that the veteran 
demonstrated a pattern of maladaptive behaviors and suffered 
from a complex set of disabilities directly related to and 
resulting from injuries that occurred in March 1982.  In the 
assessment document, Ms. Olson reported that the veteran's 
DSM IV Axis I diagnosis was mood disorder secondary to 
cerebral contusion (unstable mood).  In the report, Ms. Olson 
stated it was her clinical impression that the veteran 
appeared incapable of performing simultaneous, multiple 
tasks.  Ms. Olson also noted that the veteran experienced 
mood swings ranging from fits of rage, tears and laughter, 
all within a matter of minutes.  She said the veteran was 
childlike in her behaviors, with limited self-discipline.  
Ms. Olson noted that the veteran helped others in her 
community and ran errands for several housebound friends.  

At the hearing before the undersigned in November 1998, the 
veteran testified that she was taking Wellbutrin for 
depression.  She said the medication gave her some 
equilibrium or balance and kept her at a functional level.  
She testified that she no longer got low.  A COVER social 
worker testified that his organization had expertise in head 
injuries.  He stated that he met with the veteran at weekly 
appointments and helped her with problem solving and 
developing more effective behavior mechanisms.  He said a 
major concern was depression as the veteran had stated she 
had long periods of major depressive episodes in the severe 
range.  He said that in addition she demonstrated severe 
levels of internal stress due to misperceptions and the 
inability to do very simple tasks.  Ms. Olson, the 
rehabilitation counselor, also testified at the hearing.  She 
testified that she had observed the veteran extensively and 
saw that the veteran demonstrated a pattern of maladaptive 
behaviors directly related to the automobile accident in 
1982.  She testified that the veteran had a lot of magical 
thinking and talked about things that would be socially 
inappropriate in the workplace.  Ms. Olson said that the 
veteran was easily distracted from any topic or task.  

The record includes COVER treatment plans for the veteran 
dated from January 1997 to July 1999.  They indicate that the 
veteran participated in weekly individual counseling sessions 
with COVER staff, with treatment goals including dealing with 
depression, anxiety and chronic pain.  

In July 1999, the RO obtained VA outpatient records dated 
from April 1997 to June 1999.  Those records show that the 
veteran continued to complain of pain of the upper back, neck 
and shoulders and received trigger point injections at the VA 
pain clinic.  In March 1999, as part of a traumatic brain 
injury program, she underwent testing.  The test used was 
Measure of Cognitive Linguistic Abilities.  The impression 
was that based on structured testing, the veteran's 
communication-cognitive skills were within normal range.  The 
examiner stated that functionally the veteran had 
difficulties with processing complex information, organizing 
and prioritizing activities and recognizing and responding 
appropriately to social situations.  The examiner stated that 
she interpreted these difficulties as being related to 
impairments in attention and executive function.  She stated 
that as to etiology, the veteran's severe brain injury 
sustained in the 1980s was a likely culprit.  

At a VA occupational therapy initial assessment in March 1999 
the veteran followed multi-step directions.  She was able to 
recall recent and distant information accurately.  She 
identified deficits regarding occasional social 
inappropriateness (attire selections, interactions with 
others) as well as problems with her ability to prioritize 
daily activities (especially instrumental activities of daily 
living).  She also reported distractibility (difficulty with 
shifting attention from task to task).  In addition, she 
reported that she required assistance for advanced money 
management skills, stating she had professional assistance to 
manage her children's money and to provide her with a monthly 
allotment for household expenditures.  She reported spending 
her entire monthly allotment of household funds by mid month 
on a consistent basis.  The therapist noted that the veteran 
spoke very quickly and shifted from idea to idea throughout 
the session.  

The veteran underwent psychological testing at a VA clinic in 
late March 1999.  The test battery consisted of interview 
plus the California Verbal Learning Test, Halstead-Reitan 
Tactual Performance Test, Paced Serial Addition Test, 
"Vigil-W" test of simple and choice reaction time, and 
subtests from the WAIS-III form of the Wechsler Adult 
Intelligence Test:  Vocabulary, Similarities, Comprehension, 
Picture Arrangement and Block Design.  After testing, the 
psychologist stated that from the pattern of results it 
appeared that the veteran had recovered strongly from her 
former traumatic brain injury and that her recurrent 
depression was in remission under treatment to a point where 
it was not detectable via neuropsychological measures.  At a 
VA interdisciplinary conference later that day, the 
assessment was that the veteran had poor communication skills 
in less than perfect social situations, especially when given 
complex information, and needed information in a slow 
structured way.  It was noted that neuropsychological testing 
in a structured environment was within normal limits and did 
not show any residual effects of traumatic brain injury in 
testing, but once distracted, the veteran had difficulty with 
organizational skills.  The team stated that the veteran had 
poor coping skills in complex distractible social situations, 
difficulty with prioritizing household tasks, lacked 
organization and lacked insight into details.  

VA outpatient records show that from April to June 1999, the 
veteran received home visits from a VA occupational and 
speech therapist who assisted her with implementing memory 
and organizational strategies to improve her daily function.  
The plan included guiding and assisting the veteran in 
progressive reorganization and maintenance of her home 
environment.  In June 1999, the veteran reported achieving 
the initial goals of kitchen reorganization, but said she was 
unable to independently devise a plan for further home 
reorganization efforts.  In August 1999 VA authorized fee-
basis home health service of 4 visits over 2 months for an 
occupational therapist to instruct the veteran in 
organization of the common areas in her home and to instruct 
her in drawing up "to do" lists for family members.  

In a progress note dated in August 1999, a VA group practice 
physician itemized the veteran's multiple problems.  Under 
psychiatric issues, the physician noted that the veteran 
continued to work with occupational therapy and that home 
health care visits had been planed to help her in 
organizational skills at home.  The physician stated that 
Wellbutrin continued to do a reasonable job for the veteran's 
depression.  She commented that the veteran's post-concussive 
and psychiatric issues were as stable as possible.  The 
physician said that despite this, she could not realistically 
foresee the veteran being able to hold a job in the future.  
She said that that while it was difficult to sort out which 
parts of the problems were from the post-concussive syndrome 
and which were psychiatric, she thought the result was to 
render the veteran completely disabled from a mental 
standpoint.  

At a VA psychiatric examination in September 1999, it was 
noted that the veteran had ongoing problems since her injury 
that displayed themselves in cognitive problems including 
indecisiveness, disorganization, easy distractibility, 
trouble setting limits with others and trouble prioritizing.  
She reported episodes of mood swings, primarily depression, 
and said she tended to be somewhat impulsive and used poor 
judgment, especially when over-stressed or fatigued.  She 
reported having been on antidepressants and anxiety medicines 
through the years.  Her current regimen was Wellbutrin and 
Alprazolam.  She reported that the Wellbutrin helped with her 
mood and energy level and the Alprazolam helped her to be 
able to keep calm and be a little less impulsive.  She 
reported that it kept her anxiety and panic level down.  

On psychiatric examination, the veteran's speech was clear 
and coherent though somewhat circumstantial.  It was 
difficult for the veteran to succinctly describe her history, 
and she came up with a lot of circumstantial and somewhat 
irrelevant items at times.  She denied hallucinations or 
paranoia.  She was very vague about any suicidality in the 
past, but denied any current ideation, attempts or plans.  
She denied homicidal ideation.  She had some insight into her 
difficulties though her judgment was often impaired due to 
her inability, cognitively, to prioritize and to act with the 
utmost rationality at times.  The physician stated that the 
diagnosis was cognitive disorder due to closed head injury, 
mood disorder due to head injury and mood disorder due to 
chronic pain issues.  The physician stated the mood disorder 
due to the head injury was more of an anxiety-related 
disorder and the mood disorder due to the back pain was a 
depressive disorder.  The physician stated that the veteran's 
Global Assessment of Functioning (GAF) presently, and best in 
the past year, based on her cognitive and psychological 
ability, would be a 55 with some moderate, but chronic, 
difficulties in all aspects of her life, i.e., social and 
occupational functioning, interpersonal speech, language and 
communication issues as well as mood, impulsivity and 
judgment symptoms.  

At a VA orthopedic examination in October 1999, the veteran 
complained of persistent and chronic pain involving her neck 
and upper back and also pain involving her right 
scapulothoracic area.  She said that trigger point injections 
in this area tended to somewhat relieve her symptoms.  She 
said the pain was associated with tingling and burning 
involving her scapular region and right upper thoracic area 
with pain radiating down her right arm.  On examination, 
there was full range of motion of the cervical spine.  The 
veteran complained of some pain along the cervical 
musculature at its base.  Palpation of the scapulothoracic 
area on the right side resulted in tenderness.  There was 
full range of motion of both shoulders.  The physician 
reported no findings concerning the thoracic spine.  

At a VA neurology examination in December 1999, the veteran 
reported forgetfulness and difficulty with daily living 
skills.  She claimed she was easily confused and might forget 
sequences involved in motor tasks and would loose her train 
of thought during telephone conversations.  On examination, 
the veteran's speech was somewhat rambling at times, but 
there was no concrete evidence of a thought disorder.  After 
examination, the physician stated that the neurologic 
examination did not show a significant mental status 
deterioration related to head injury.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  

Mental Disorders

Under the provisions of 38 C.F.R. § 4.126, cognitive 
disorders are to be rated under the general rating for mental 
disorders, and the veteran's cognitive disorder is 
appropriately rated under Diagnostic Code 9304, dementia due 
to head trauma.  Her mood disorder, dysthymia, is 
appropriately rated under Diagnostic Code 9433.  The general 
rating formula encompassing all mental disorders is found at 
38 C.F.R. § 4.130, and the symptoms of the veteran's service-
connected mental disorders will be considered together to 
arrive at a rating commensurate with the functional 
impairment imposed by those disorders.  See 38 C.F.R. § 4.14.  

Under the general rating formula, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2000).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Although the veteran has been shown to have difficulty 
processing complex information, organizing and prioritizing 
activities and recognizing and responding appropriately to 
social situations, the Board observes that the veteran's 
psychiatric symptoms do not reflect criteria for a rating 
higher than 50 percent under the rating criteria.  In this 
regard, there has been no showing of symptoms such as 
suicidal ideation, obsessional rituals, illogical speech, 
spatial disorientation or gross neglect of personal 
appearance and hygiene.  Although the veteran has reportedly 
shown irritability and temper outbursts, as noted earlier she 
has denied any homicidal ideation or significant history of 
violence.  In addition, despite evidencing anxiety and 
depression at times, the veteran's medications have treated 
these symptoms effectively and there is no indication that 
the veteran exhibits near continuous panic or depression.  
Although the veteran apparently has difficulty with social 
relationships, her family relationships have been maintained 
and she currently has some friends.  

There is no doubt that the veteran's mental disorders 
interfere with her ability to work, and the Board 
acknowledges that a VA group practice physician has said the 
veteran is completely disabled from a mental standpoint.  The 
Board nevertheless gives greater weight to the opinion of the 
psychiatrist who examined the veteran in September 1999.  
After examination of the veteran and review of her complete 
claims file, the psychiatrist said that based on her 
cognitive and psychological ability the veteran's GAF would 
be a 55, with moderate but chronic difficulties in all 
aspects of her life, including social and occupational 
functioning.  Based on this and the evidence in its entirety, 
it is the Board's opinion that the symptoms of the veteran's 
service-connected mental disorders do not produce a 
disability picture that more nearly approximates the criteria 
for the 70 percent rating.  Under the circumstances a higher 
rating based on 38 C.F.R. § 4.7 is not for application, and 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of the currently assigned 50 
percent.  

Thoracic Spine

The RO has characterized the veteran's service-connected 
thoracic spine disability as thoracic strain with 
degenerative changes and has rated the disability as 10 
percent disabling under Diagnostic Code 5291, which considers 
limitation of motion of the dorsal (thoracic) spine.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors 
included in the rating criteria provided by regulations for 
rating that disability.  To do otherwise would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  However, 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio at 629.  

In considering possibly applicable diagnostic codes for 
rating the veteran's thoracic spine disability, the Board 
notes that thoracic strain is not listed in the Rating 
Schedule.  It might, however, be rated by analogy to 
lumbosacral strain, which is rated under Diagnostic Code 
5295.  See 38 C.F.R. § 4.20 (2000).  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent rating.  For a 40 
percent rating, there must be severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Board notes, 
however, that medical evidence during the rating period has 
shown no findings or diagnosis of thoracic strain, and the 
evidence related to the veteran's thoracic spine disability 
includes none of symptoms found under the code for 
lumbosacral strain.  There is, therefore, no basis to rate 
the veteran's thoracic spine disability as analogous to 
lumbosacral strain.  

Review of the evidence shows that the veteran's thoracic 
spine disability is manifested primarily by mild degenerative 
changes of the thoracic spine.  The evidence does not 
demonstrate functional impairment of the thoracic spine.  In 
this regard, VA X-rays of the thoracic spine in 1993 
reportedly showed anterior osteophytes, and the diagnosis 
after a December 1993 VA examination was radiographic 
findings of mild degenerative changes of the thoracic spine.  
There is no evidence of limitation of motion of the thoracic 
spine, and at the October 1996 VA examination, the examiner 
stated that thoracic range of motion was within normal 
limits.  As reflected in the factual background section, the 
veteran's complaints of upper back pain have been associated 
with what has been described as an area of myofascial 
irritation, which is not part of the thoracic spine 
disability under consideration here.  

Arthritis confirmed by X-rays is rated on the basis of 
limitation of motion of the joint or joints involved.  When 
there is some limitation of motion, but to a degree that 
would not be compensable under a limitation-of-motion code, a 
10 percent rating will be assigned for each major joint or 
group of minor joints affected by arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  The dorsal (thoracic) 
vertebrae are considered a group of minor joints, ratable on 
parity with a major joint.  38 C.F.R. § 4.45.  Slight 
limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable rating, and moderate or severe limitation of 
the dorsal (thoracic) spine warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The veteran's service-connected thoracic spine disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5291, which, as noted above, is the highest evaluation 
available for limitation of motion of the thoracic spine.  
Although there is X-ray evidence of arthritis of the thoracic 
spine, in this case, where there is no limitation of motion 
of the thoracic spine, Diagnostic Codes 5003 and 5010 provide 
for no more than the currently assigned 10 percent rating 
under 5291.  Even if there were shown limitation of motion 
due to pain on use or during flare-ups, this could not be the 
basis for the award of a higher rating under Diagnostic Code 
5291, because 10 percent is the maximum rating under that 
code.  See Spencer v. West, 13 Vet. App. 376 (2000); Johnson 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Finally, the record does not support a rating in excess of 10 
percent for thoracic spine disability under any other 
diagnostic code.  In this regard, there is no evidence of 
fracture residuals in the thoracic spine, ankylosis of the 
thoracic spine or intervertebral disc syndrome involving the 
thoracic spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5288, 5293 (2000).  The preponderance of the evidence 
is against a rating in excess of 10 percent for the veteran's 
service-connected thoracic spine disability, and the 
increased rating claim must be denied.  


ORDER

Entitlement to a rating in excess of 50 percent for cognitive 
disorder and mood disorder is denied.  

Entitlement to a rating in excess of 10 percent for thoracic 
strain with degenerative changes of the thoracic spine is 
denied. 


REMAND

As has been detailed earlier, after the Board's March 1999 
remand of the issue of entitlement to service connection for 
residuals of head trauma, the RO in its April 2000 rating 
decision granted service connection for cognitive disorder as 
a residual of head trauma.  In the same rating decision, the 
RO denied service connection for headaches residual to head 
trauma, and that aspect of the head trauma service-connection 
claim remains in appellate status.  The RO denied the claim 
as not well grounded.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board will thus return this issue to the RO for further 
development and readjudication.  In this regard, review of 
the record, including service medical records, VA treatment 
records and examination reports, shows that the veteran had 
headaches in service before her in-service head trauma as 
well as subsequent to service.  In a rating decision dated in 
December 1982, the RO denied service connection for migraine 
headaches.  The veteran disagreed with that decision, but 
later withdrew her appeal.  At the November 1998 hearing, the 
veteran testified that she had received private and VA 
treatment for migraine headaches and that she believed the 
headaches were associated with her service-connected soft 
tissue condition, muscular problems and stress.  VA 
outpatient records show treatment for headaches and in an 
April 1999 progress note, the physician noted that the 
veteran's headaches were at times migrainous and at times 
tension and currently occurred two to three times per month.  
At the December 1999 neurology examination, the veteran 
claimed that she has headaches as a result of her head injury 
in service.  After examination, the diagnostic impression 
included history of headaches.  The neurologist stated it was 
possible that the headaches may be post-trauma or post-
concussional.  He noted that the veteran has a documented 
history of chronic recurrent migraine headaches antedating 
the automobile accident in service.  

In view of the foregoing, it is the Board's opinion that 
further examination and an additional medical opinion would 
facilitate its decision regarding service connection for 
residuals of head trauma other than cognitive and mood 
disorders.  In addition, the Board believes that the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraine headaches has been raised by the record.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to her claim.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims files all identified medical 
records that have not been obtained 
previously, to include any VA outpatient 
records and hospital summaries concerning 
pertinent treatment or evaluation since 
August 1999.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and her representative 
of this and request her to submit copies 
of the outstanding records.

3.  Thereafter, the RO should arrange for 
a VA neurology examination of the veteran 
to determine the nature and extent of any 
headaches and any and all residuals, 
other than cognitive disorder and mood 
disorder, of the head trauma that 
occurred in the March 1982 automobile 
accident in service.  All indicated 
studies should be performed.  The 
physician should be requested to review 
the entire medial record in the claims 
files, including the veteran's service 
medical records, and provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that any 
current headache disability had its onset 
in service and/or is a residual of head 
trauma in service.  The claims files, 
including a copy of this REMAND, must be 
made available to the physician for 
review, and the examination report must 
reflect that a review of the claims files 
was made.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000.

5.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for residuals of head trauma 
other than cognitive disorder and mood 
disorder, to include headaches, and if 
appropriate adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for migraine 
headaches.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
of if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
her representative should be provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


